Case 4:20-cv-00249-DML-TWP Document 1-2 Filed 12/14/20 Page 1 of 4 PageID #: 8




                       EXHIBIT A
                                                                            #: 911/6/2020 5:06 PA
Case 4:20-cv-00249-DML-TWP Document 1-2 Filed 12/14/20 Page 2 of 4 PageIDFiled:
                                                                                                          Clerl
                                     Jefferson Circuit Court                          Jefferson County, Indian;




 STATE OF INDIANA    )                           JEFFERSON CIRCUIT COURT
                     ) SS:
 COUNTY OF JEFFERSON )                           CAUSE NO. 39C01-2011-CT-00814

 KATHLEEN ROUSCH

 Plaintiff

 uu

  MAC'S CONVENIENCE STORES LLC
  (d/b/a CIRCLE K)

  Serve Registered Agent:
  Corporation Service Company
  135 North Pennsylvania Street
  Suite 1610
  Indianapolis, Indiana 46204

  Defendant

                           COMPLAINT AND JURY DEMAND

       Plaintiff, Kathleen Rousch, by counsel, states as follows for her Complaint:

       1.     At all relevant times, Plaintiff Kathleen Rousch permanently resided and

 was domiciled in Trimble County, Kentucky.

        2.    At all relevant times, Defendant Mac's Convenience Stores LLC (d/b/a

 Circle K) was a Delaware Foreign Limited Liability Company with a principle office

 located at 4080 W Jonathan Moore Pike, Columbus, IN 47201, that owned, controlled,

 operated, and maintained a convenience store and gas station located at 224 E. 2nd

 Street, Madison, Indiana, 47250, through its owners, members, managers, employees,

 agents and assigns.

        3.    This lawsuit alleges a tort injury that occurred in Jefferson County,

 Indiana, making this Court a proper and preferred venue to hear the action.




                                        Page 1 of 3
Case 4:20-cv-00249-DML-TWP Document 1-2 Filed 12/14/20 Page 3 of 4 PageID #: 10



        4.     On or about May 24, 2019, Plaintiff was a business invitee at Defendant's

 Circle K store located at 224 E. 2"d Street, Madison, Indiana, 47250, to purchase a drink

 when she fell into a hole located in the parking lot.

        5.     Ms. Rousch did not see the hole, nothing was drawing her attention to the

 hole, and she was otherwise exercising ordinary care for her own safety.

        6.     Known to Defendant, but unknown to Ms. Rousch, Defendant had

 negligently and carelessly failed to remedy or warn of the hazard caused by the hole in

 the parking lot, creating an unreasonably dangerous condition for invitees on the

 property.

        7.     As a direct and proximate result of Defendant's negligence, Ms. Rousch

 sustained serious bodily injury.

        8.     As a direct and proximate result of her bodily injury, Plaintiff has and/or will

 incur in the future the following damages: medical bills and expenses, loss of income,

 pain, suffering, and inconvenience, and permanent impairment.

        WHEREFORE, Plaintiff demands judgment in her favor against Defendant and

 compensatory damages, as shown by evidence, for the following: past.and future

 medical and related expenses, past and future pain, suffering, inconvenience, loss of

 income, and permanent impairment.

        Plaintiff further demands TRIAL BY JURY, judgment interest (where allowed by

 law), costs and expenses (where allowed by law), and any other relief the Court

 believes just and proper.




                                         Page2of3
Case 4:20-cv-00249-DML-TWP Document 1-2 Filed 12/14/20 Page 4 of 4 PageID #: 11




                                                 Respectfully Submitted,

                                                 s/ Brandon W. Smith
                                                 Brandon W. Smith #28165-22
                                                 Morgan & Morgan
                                                 426 Bank St. STE 300
                                                 New Albany, IN 47150
                                                 812-670-3313 (t)
                                                 812-850-6875 (f)
                                                 brandonsmith@forthepeople.com
                                                 Counsel for Plaintiff

                                     JUR`l DEMAN®

       Pursuant to TR 38(B), Plaintiff demands trial by jury on all triable issues.

                                                 s/ Brandon W. Smith
                                                 Counsel for Plaintiff




                                        Page 3 of 3
